      CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA



Johnny Surprise,

                Plaintiff,

                v.
                                                               COMPLAINT AND JURY
                                                                          DEMAND

                                                      Civil File No._____________
                                                      Case Type: Employment

Stamats Communications, Inc., and
The Thorburn Group, a wholly owned
subsidiary of Stamats Communications, Inc.

                Defendants.


        Now comes Plaintiff, Johnny Surprise (referred to as “Surprise”), as and for his

claim for relief against Defendants, former employer, Stamats Communications, Inc. and

The Thorburn Group, a wholly owned subsidiary of Stamats Communications, Inc.,

(collectively referred to as “Stamats”), states and alleges as follows:



1.      Despite numerous accomplishments by Surprise and good performance, Stamats

terminated Surprise’s employment after he requested reasonable accommodations for his

disabilities.



2.      Surprise is a resident of Minnesota. Surprise worked for Stamats as the Director

of New Business Development from on or about July 24, 2017 until Stamats informed




                                              1
     CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 2 of 13




him on November 2, 2018 that it was terminating his employment effective November

18, 2018. Surprise worked for Stamats at the location of Stamats’ wholly owned

subsidiary, The Thorburn Group, located in Minneapolis, Minnesota.



3.     This cause of action is brought under the Americans with Disabilities Act, as

amended, 42 U.S.C. § 12101 et. seq. for disability discrimination/failure to accommodate

and retaliation; and the Minnesota Human Rights Act (MHRA), Minn. Stat. § 363A.01 et.

seq. for disability discrimination/failure to accommodate and retaliation.



4.     Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1001 and 1331 and supplemental

jurisdiction over state law claims pursuant to 28 U.S.C. § 1367.



5.     During the entire period of Surprise’s employment, Stamats has been an employer

within the meaning of the MHRA.



6.     Stamats is a foreign corporation registered and in good standing with the

Minnesota Secretary of State.



7.     In January 2019, Surprise filed a Charge of Discrimination with the Minneapolis

Department of Civil Rights (MDCR) alleging disability discrimination and retaliation

(MDCR File No. 19-00714). This Charge was cross-filed with the EEOC (EEOC File

No.: 26D-2019-00009). After filing an Appeal of the MDCR, the City of Minneapolis,

Commission on Civil Rights, issued an Order of the Review Committee on May 17,




                                             2
      CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 3 of 13




2021. Pursuant to Minneapolis Code of Ordinances, Title 7, Chapter 141, Section

141.60, Surprise timely filed this lawsuit within 45 days of the date of the Order of the

Review Committee.



8.     Surprise was well qualified for his position. Surprise has over 15 years of

branding, sales, and marketing experience. In his role, Surprise identified, contacted, and

was working to develop new business numerous prospective clients for Stamats.



9.     Surprise is a member of a protected group. He is disabled and/or

perceived/regarded as disabled. He has disabilities of depression and anxiety. Surprise

was under the care of a doctor for his disabilities. Surprise’s disabilities materially and/or

substantially affect major life activity(ies) of caring for oneself, sleeping, and

concentrating.



10.    Stamats knew of Surprise’s disabilities because he told them.



11.     Surprise was able to perform the essential function of his job with or without

accommodations.



12.    Stamats regarded Surprise as disabled based on their actions.



13.    Surprise engaged in protected activity when he requested a reasonable

accommodation of medical leave for his disabilities on September 17, 2018.




                                               3
      CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 4 of 13




14.    Surprise’s doctor filled out medical leave paperwork that outlined Surprise was

suffering from anxiety and that he needed to be out of work until October 10, 2018, and

with intermittent leave for four hours, one day a week from October 10, 2018 to January

31, 2019. This paperwork was provided to Stamats.



15.     On October 1, 2018, Surprise spoke with Stamats’ Director of Human Resources,

regarding his medical leave. After this call, Surprise emailed the Director of Human

Resources the paperwork his doctor had filled out (described above in Paragraph 12).



16.    Stamats retaliated against Surprise after he engaged in protected

activity by including, but not limited to, terminating his employment.



17.    On Friday, October 5, 2018, Stamats sent Surprise a letter terminating his

employment while he was out on medical leave. After receiving this letter, Surprise

emailed Stamats’ Director of Human Resources reiterating he had provided her with his

doctor’s paperwork and provided his doctor’s note describing his need medical leave.



18.    On October 9, 2018, Stamats informed Surprise they were rehiring him. He went

back to work from medical leave on October 11, 2018.



19.    Stamats termination of Surprise on October 5, 2018, while he was out on medical

leave, was not because of any alleged performance reasons. Instead, when Stamats




                                            4
      CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 5 of 13




realized its mistake in firing Surprise because it thought he had not submitted paperwork

for his medical leave, Stamats hired him back. If Surprise were a poor performer,

Stamats would have stated this as the reason for his termination and would not have hired

him back. Stamats actions show pretext and discriminatory and retaliatory animus.



20.    After Mr. Surprise returned to work, however, Stamats treated him differently and

in a manner that suggests continued discriminatory and retaliatory animus. For example,

Stamats did not include Surprise on any internal emails, even after he asked management

to include him. Management no longer included Surprise in the Monday morning staff

meetings and did not reply to Surprise’s work texts or emails, unless Surprise copied the

CEO on the email.



21.    Despite Surprise’s class and qualifications, Stamats treated him adversely during

his employment, including but not limited to, terms and conditions of employment and

termination.




22.    Three weeks after Surprise returned to work, Stamats again terminated his

employment on November 2, 2018, informing him the termination was effective

November 18, 2018.




23.    Stamats’ stated reason for terminating Surprise – performance - is pretext for

disability discrimination and retaliation. Surprise had brought in clients and had done




                                            5
       CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 6 of 13




significant work in 2017 and 2018 to develop new business with numerous prospective

clients.



24.        There are no documented performance concerns with Surprise’s job performance

prior to Surprise requesting accommodation for his disabilities.



25.        As a result of Stamats’ adverse treatment, Surprise has suffered damages,

including but not limited to financial damages, lost benefits, and emotional distress

damages.



                                           COUNT I

      (Americans with Disabilities Act, as amended: Disability Discrimination and
                 Failure to Accommodate – 42 U.S.C. § 12101 et. seq.)

           Surprise realleges and incorporates herein by reference Paragraphs 1 through 25

set forth above.



26.        Stamats’ treatment of Surprise, including but not limited to the discriminatory

treatment previously outlined in this complaint, is in violation of the Americans with

Disabilities Act, as amended.



27.        Stamats violated the Americans with Disabilities Act, as amended, by treating

Surprise adversely in the terms and conditions of his employment and termination.




                                                6
      CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 7 of 13




28.     As a result of Stamats’ adverse employment decisions, Surprise suffered damages

including, but not limited to, emotional distress, mental and physical anguish, pain and

suffering, financial losses, and lost benefits.



        WHEREFORE, Surprise prays for judgment against Stamats for its discrimination

against Surprise as follows:


        a.      That the Court assume jurisdiction over this cause of action;



        b.      That the Court order Stamats to pay Surprise all back pay, front pay, and

                lost benefits with interest at the highest legal rate;



        c.      That the Court award Surprise damages as set forth under the Americans

                with Disabilities Act, as amended.



        d.      That the Court order Stamats to pay Surprise’s reasonable attorney’s fees;



        e.      That the Court award Surprise punitive damages.



        f.      That the Court order Stamats to pay costs and expenses of this action; and



        g.      That the Court grant Surprise such further relief as appears appropriate

                and just under the circumstances.




                                                  7
      CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 8 of 13




                                        COUNT II

 (Americans with Disabilities Act Amendments Act, as amended: Retaliation – 42
                              U.S.C. §12101 et. seq.)

       Surprise realleges and incorporates herein by reference Paragraphs 1 through 28

set forth above.



29.    Stamats’ treatment of Surprise, including but not limited to the retaliation

previously outlined in this complaint, is in violation of the Americans with Disabilities

Act, as amended.



30.    Stamats violated the Americans with Disabilities Act, as amended, by treating

Surprise adversely in the terms and conditions of his employment and termination.



31.    That as a result of Stamats’ adverse employment decisions, Surprise suffered

damages including, but not limited to, emotional distress, mental and physical anguish,

pain and suffering and lost wages.



       WHEREFORE, Surprise prays for judgment against Stamats for its discrimination

against Surprise as follows:



       a.      That the Court assume jurisdiction over this cause of action;




                                             8
     CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 9 of 13




       b.      That the Court order Stamats to pay Surprise all back pay, front pay, and

               lost benefits with interest at the highest legal rate;



       c.      That the Court award Surprise damages as set forth under the Americans

               with Disabilities Act, as amended.



       d.      That the Court order Stamats to pay Surprise’s reasonable attorney’s fees;



       e.      That the Court award Surprise punitive damages.



       f.      That the Court order Stamats to pay costs and expenses of this action; and



       g.      That the Court grant Surprise such further relief as appears appropriate

               and just under the circumstances.



                                        COUNT III

   (MHRA: Disability Discrimination and Failure to Accommodate – Minn. Stat.
                                  §363A.01 et. seq.)

       Surprise realleges and incorporates herein by reference Paragraphs 1 through 31

set forth above.




                                              9
      CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 10 of 13




32.     Stamats’ treatment of Surprise, including but not limited to the discriminatory

treatment and failure to accommodate previously outlined in this complaint, is in

violation of the Minnesota Human Rights Act.



33.     Stamats violated the MHRA by treating Surprise adversely in the terms and

conditions of his employment and termination.



34.     As a result of Stamats’ adverse employment decisions, Surprise suffered damages

including, but not limited to, emotional distress, mental and physical anguish, pain and

suffering, financial losses, and lost benefits.



        WHEREFORE, Surprise prays for judgment against Stamats for its discrimination

against Surprise as follows:

        a.      That the Court assume jurisdiction over this cause of action;



        b.      That the Court grants Surprise a jury trial.



        c.      That the Court order Stamats to pay Surprise all back pay, front pay, and

                lost benefits with interest at the highest legal rate;



        d.      That the Court order Stamats to pay punitive damages as set forth under

                the Minnesota Human Rights Act;




                                               10
      CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 11 of 13




        e.     That the Court order Stamats to pay Surprise's reasonable attorney's fees;



        f.     That the Court order Stamats to pay costs and expenses of this action; and



        g.     That the Court grants Surprise such further relief as appears appropriate

               and just under the circumstance



                                       COUNT IV

      (Minnesota Human Rights Act: Retaliation - Minn. Stat. §363A.15 et. seq.)

        Surprise realleges and incorporates herein by reference Paragraphs 1 through 34

set forth above.



35.     That Stamats’ treatment of Surprise as outlined previously in this complaint,

including, but not limited to, Surprise’s conditions of employment and termination of his

employment, is retaliatory in violation of the Minnesota Human Rights Act.



36.     That as a result of Stamats’ adverse employment decisions, Surprise suffered

damages including, but not limited to, emotional distress, mental and physical anguish,

pain and suffering and lost wages.



        WHEREFORE, Surprise prays for judgment against Stamats for its discrimination

against Surprise as follows:




                                            11
CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 12 of 13




  a.   That the Court assume jurisdiction over this cause of action;



  b.   That the Court grants Surprise a jury trial.



  c.   That the Court order Stamats to pay Surprise all back pay, front pay, and

       lost benefits with interest at the highest legal rate;



  d.   That the Court order Stamats to pay punitive damages as set forth under

       the Minnesota Human Rights Act;



  e.   That the Court order Stamats to pay Surprise's reasonable attorney's fees;



  f.   That the Court order Stamats to pay costs and expenses of this action; and



  g.   That the Court grants Surprise such further relief as appears appropriate

       and just under the circumstances.




                                      12
    CASE 0:21-cv-01513-PJS-KMM Doc. 1 Filed 06/29/21 Page 13 of 13




Dated: June 29, 2021               __s/ Beth Bertelson____________
                                   Beth E. Bertelson (#186806)
                                   Andrea R. Ostapowich (#320006)
                                   Attorneys for Plaintiff
                                   BERTELSON LAW OFFICES, P.A.
                                   333 Washington Ave. North
                                   Union Plaza, Suite 402
                                   Minneapolis, MN 55401
                                   Phone: (612) 278-9832
                                   Fax: (612) 340-0190
                                   Email: beth@bertelsonlaw.com
                                          andrea@bertelsonlaw.com




                                  13
